Opinion filed November 5, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-09-00156-CV
                                         __________

       PACKERS PLUS ENERGY SERVICES, INC. ET AL, Appellants

                                                 V.

        HALLIBURTON ENERGY SERVICES, INC. ET AL, Appellees


                           On Appeal from the 238th District Court
                                  Midland County, Texas
                              Trial Court Cause No. CV44964


                            MEMORANDUM OPINION
       The parties have filed in this court a joint motion to dismiss the appeal. The parties state that
all matters in controversy have been settled. The motion is granted, and the appeal is dismissed.


                                                       PER CURIAM


November 5, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.